DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1 and 3-10 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 24, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the new ground of rejection necessitated by amendment.

Response to Amendment
With respect to 112(a) rejection, Applicant’s amendment has overcome the 112(a) rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation, “the light emitting source”, in lines 7, 11, and 12 is indefinite, because it is unclear which one of the “at least one light emitting source”, “the light emitting source” is referring to. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 1, the limitation, “the light emitting source is at a top of the hemispherical dome with a hemispherical cavity formed between the light emitting source and the bottom of the hemispherical dome” is a new matter. 
Instant fig. 3B shows that light source 330 is coupled to the fiber 320, and instant fig. 3D shows that the attachment 380 at the termination of the fiber provides hemispherical cavity. 
However, the instant specification does not disclose that the light emitting source is placed at a top of the hemispherical dome. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neev (US 10,588,694) in view of Altshuler et al. (US 20020173780), hereinafter “Altshuler”.
Re Claim 1, Neev discloses a system for treating a skin surface of a user, comprising: 
at least one light emitting source configured to focus light on a specified skin surface region of the user, the light being configured to treat a skin condition of the user (fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin. The beam 115 can be focused by a focusing element, 318, for example a lens, or a plurality of lens, to a focal plane 336 underneath the surface 330; col. 42, lines 62-65, an energy source 200 and 210 capable of being focused under the tissue or skin surface 143; col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy 
a controller configured to control emission of the light onto the specified skin surface region of the user (fig. 8A, controller 425, fig. 1b, controller 130, col. 29, lines 20-40, the controller 130 controls the operation and manages input and output control signals including feedback, programming or automation; claim 10, a controller configured to control movement of the optic assembly and redirection of the beam; col. 5, line 50 – col. 6, line 6, beam generator 200; col. 5, line 50 – col. 6, line 40, beam generator 200 generating beam of range of energy, wavelength, pulse frequency, and pulse duration, col. 55, line 29 -38, a controller that cooperates with the energy source to subject the region to an energy pulse having a disclosed duration at an average energy density, claim 1, an electromagnetic energy beam generator that produces beam of certain configurations, claim 21, controller configured to create complex subsurface patterns in targeted tissue), 
wherein the light emitting source is coupled to a fiber optic cable  (col. 13, line 53-59, a plurality of holder 445 holds the hollow waveguide firmly in place and a plurality of guards 467 defines the length of hollow waveguides that can penetrate the skin surface; col. 14, lines 28-32, hollow wave guide can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, for example, ultrashort pulse laser radiation capable through multi-photo interaction to create the cavities or voids or disruptions 330, Hollow waveguide reads on a fiber optic cable; col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin). 
Neev further discloses that the treatment target region may be blood vessels (col. 12, line 55-65; col. 22, line 20-32; col. 26, lines 20-24). 

However, Altshuler discloses apparatus and method for photocosmetic and photodermatological treatment (abstract) comprising a light source configured to focus light on a specified skin surface region of the user, the light being configured to treat a skin condition of the user (para. [0053], lamp 2, figs. 1 and 2; para. [0054], Direct light from lamp 2 and light from lamp 2 reflected by reflector 3 are coupled through filter 6 and the waveguide for delivery to the skin; abstract, para. [0053], dermatological treatment), wherein the light emitting source is coupled to a fiber optic cable (para. [0054], lamp 2 is coupled to a waveguide 5, Direct light from lamp 2 and light from lamp 2 reflected by reflector 3 are coupled through filter 6 and the waveguide for delivery to the skin. The radiation spectrum of the lamp may be converted into a spectrum which is optimum for treatment of the selected target in the skin). Altshuler also discloses a controller configured to control emission of the light onto the specified skin surface region of the user (para. [0008], [0010], mechanism for controlling the wavelengths filtered thereby; para. [0059], Lamp power supply 10 provides the necessary power, duration and shape of lamp emission pulse for optimum irradiation of the skin target.)
Altshuler teaches that a termination point of the fiber optic cable is coupled to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment (para. [0121], Rim 55 of the waveguide made in the form of a concave surface, fig. 20C; para. [0013], The waveguide may also have a concave surface in contact with the patient's skin, which 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Neev, by configuring a termination point of the fiber optic cable is coupled to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment, as taught by Altshuler, for the purpose of treatment of blood vessel, where pressing of the skin should generally be avoided since blood in the vessel is generally the chromophore used for treatment (para. [0121]). 
Altshuler is silent regarding the light emitting source being at a top of the hemispherical dome with a hemispherical cavity formed between the light emitting source and the bottom of the hemispherical dome. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Neev as modified by Altshuler, by arranging the light emitting source at a top of the hemispherical dome with a hemispherical cavity formed between the light emitting source and the bottom of the hemispherical dome, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04.  
Re Claim 3, Neev discloses that the at least one light emitting source is configured to emit blue light (col. 5, lines 50-65 discloses wavelength ranges of from 400 nm to 1.2 micrometer, which includes the blue light range).  
Re Claim 4, Neev discloses that there are a plurality of fiber optic cables which are configured to be simultaneously attached to a respective plurality of skin regions of the user (col. 13, line 53-59, a 
Re Claim 5, Neev discloses that the at least one light emitting source configured to focus collimated light on the specified skin surface region of the user (fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin. The beam 115 can be focused by a focusing element, 318, for example a lens, or a plurality of lens, to a focal plane 336 underneath the surface 330; col. 42, lines 62-65, an energy source 200 and 210 capable of being focused under the tissue or skin surface 143; col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin.).  
Re Claim 6, Neev discloses the system further including a focusing optical element to focus light on the specified skin surface region of the user (col. 10, lines 46-62, discloses a focusing element 318 used to focus beam 115). Embodiment fig. 3a discloses an energy source 310 generating a beam 115 that gets focused by the focusing element 138, but is silent regarding the energy source being a light emitting diode (LED). 
	Another embodiment fig. 10a discloses an energy source 1020 that can be a laser, a broad band flash lamp, or an LED. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify embodiment fig 3a of Neev, by configuring the energy source 310 to be a light emitting diode, as taught by embodiment fig. 10a of Neev, because such a modification would have been obvious to try. 
Re Claim 7, Neev discloses that the at least one light emitting source is configured to focus pulses of light on the specified skin surface region of the user (col. 14, lines 28-40, the tubes, hollow wave guide or needles 465 can deliver laser, USPL radiation, or other energy forms capable of creating such cavities, col. 19, lines 35-43, the ultrashort beam is focused on the surface itself and thus creates a controlled ablation and removal of the surface layers and cut deeper into the surface of the skin.; col. 3, lines 9-12, an ultrashort pulse laser).  
Re Claim 8, Neev discloses that the at least one light emitting source is configured to focus continuous light on the specified skin surface region of the user (col. 20, line 12-13, continuous wave lasers, fig. 1a, col. 5, line 10-27, beam generator 200, col. 10, line 39-54, array of multiple beams is directed toward surface of a target, where the target can be human skin.).  
Re Claim 9, Neev discloses that the controller is configured to control settings of time duration, color, and power for the at least one light emitting source to focus light on the specified skin surface region of the user in accordance with a predetermined regimen or protocol (col. 5, line 50 – col. 6, line 40, beam generator 200 generating beam of range of energy, wavelength, pulse frequency, and pulse duration, col. 55, line 29 -38, a controller that cooperates with the energy source to subject the region to an energy pulse having a disclosed duration at an average energy density, claim 1, an electromagnetic energy beam generator that produces beam of certain configurations, claim 21, controller configured to create complex subsurface patterns in targeted tissue).
Re Claim 10, Neev discloses that the at least one light emitting source is configured to focus light having a spot size between 0.5 cm and 1cm on the specified skin surface region of the user (col. 20, lines 26-31, the spot size at the surface can be from about 0.01 micrometer to about 100 mm, which includes the claimed range of spot size). 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Anderson (US 5824023) discloses exposing the tissue with radiation through fiber optic waveguide 12, where a termination point of the fiber optic waveguide is couple to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment (fig. 2, fig. 3A-C, col. 4, lines 16-36, The input port 16 is connected to a hemispherically shaped reflective housing 13 which surrounds the tissue to be irradiated and is configured to reflect radiation. During operation, radiation is delivered from the fiber optic waveguide 12 to the tissue. Portions of the delivered radiation are either absorbed by the tissue, leading to radiation-induced heating, or are re-emitted from the irradiated area. The re-emitted radiation propagates away from the tissue, and is collected by the hemispherically shaped reflective housing 13.) 
Petit (US 5766222) discloses a device for delivering phototherapeutic light to the nipple and surrounding tissue of a breast comprising a light source 14 coupled to a fiber optic 13, where a termination point of the fiber optic is couple to an attachment that is configured to attach directly to the skin surface of the user at only a perimeter of the specified skin surface region, the perimeter corresponding to a bottom of a hemispherical dome within the attachment (figs. 1-3, col. 2, lines 21-54, The device 10 comprises an outer, substantially hemispherical shell 11 of a rigid or semi-rigid material 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 12, 2022Examiner, Art Unit 3792    

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792